Judgment unanimously affirmed, without costs, on the opinion of Mr. Justice Kapper at Special Term. [Reported in 114 Misc. Rep. 682.] We have examined in support of the judgment the record of the proceedings for the sale of the infants’ lands, which seems to have been received in evidence but not printed in the case, and are satisfied that no substantial claim can be made on behalf of the infants on a possible application which might be *864made for a new trial under section 1646 of the Code of Civil Procedure. Present — Blackmar, P. J., Kelly, Jaycox, Manning and Kelby, JJ.